DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Misra et al. (WO2020/262396) (hereinafter Misra).

Regarding claims 1, 9, 18, and 20, Misra teaches a method, device, and computer readable medium of coding video data, the method, device, and computer readable medium comprising: 
determining a value by applying an adaptive loop filter (ALF) to luma samples corresponding to a chroma sample of a current picture, the luma samples corresponding to the chroma sample being within a filter pattern that is the same for all chroma formats and types of chroma samples, wherein a center coefficient of the filter pattern is applied to a collocated luma sample of the chroma sample (e.g. Figs. 11A, 14A-F, and 15A-D, and pars. 61 – 75: depicting and describing that the system determines a value by applying an adaptive loop filter [elements 412 and 414 of Fig. 11A] to luma samples corresponding to chroma sample of a current picture, the luma samples corresponding to the chroma sample being within a diamond shaped filter pattern regardless of chroma format or type, a center coefficient of the filter pattern being applied to the luma sample) ; and 
adding the value to the chroma sample to determine a modified chroma value (e.g. Fig. 11A and par. 68: depicting and describing that the value [ΔCb and ΔCr] are added to the chroma sample [Cb and Cr respectively] to determine a modified chroma value).

Regarding claims 2, 10, and 19, Misra teaches all of the limitations of claims 1, 9, and 18, respectively, as discussed above. Misra further teaches:
determining the filter pattern from a plurality of filter patterns (e.g. Figs. 14A-F and 15A-D, and pars. 74 – 75: depicting and describing that the filter pattern used is determined from a 5x5, 5x6, or 6x6 filter patterns).

Turning to claims 3 and 11, Misra teaches all of the limitations of claims 1 and 2, and claims 9 and 10, respectively, as discussed above. Misra further teaches:
wherein determining the filter pattern comprises determining the filter pattern based on data signaled in at least one of: a sequence level, a picture level, or a sub-picture level (e.g. pars. 75, and 79-80: describing that filter information is signaled at the slice level, wherein the slice level is the equivalent of the sub-picture level).

Regarding claims 4 and 12, Misra teaches all of the limitations of claims 1, and 9, respectively, as discussed above. Misra further teaches:
determining a reconstructed chroma sample by adding a prediction sample to a corresponding residual sample (e.g. Fig. 6, element 210, and par. 58: describing that a reconstructed sample is determined by adding a predicted sample to a corresponding residual sample); and 
applying an ALF chroma filter to a set of chroma samples that includes the chroma sample to determine a modified version of the reconstructed chroma sample (e.g. Fig. 6, element 216, and Fig. 11A, element 410, and pars. 59 –68: depicting and describing that an ALF chroma filter is applied to the reconstructed chroma sample creating a modified reconstructed chroma sample), 
wherein adding the value to the chroma sample comprises adding the value to the modified version of the reconstructed chroma sample to determine the modified chroma value (e.g. Fig. 11A, and par. 68: depicting and describing that the value [ΔCb and ΔCr] is added to the modified reconstructed chroma sample [Cb and Cr, respectively]).

Turning to claims 5 and 13, Misra teaches all of the limitations of claims 1, and 9, respectively, as discussed above. Misra further teaches:
wherein coding comprises decoding (e.g. par. 61: describing that the coding includes decoding).

Regarding claims 6 and 14, Misra teaches all of the limitations of claims 1 and 5, and claims 9 and 13, respectively, as discussed above. Misra further teaches:
generating an RGB sample based on the modified chroma value; and outputting the RGB sample for display (e.g. Fig. 7 and pars. 61-62: depicting and describing that the system applies the modified reconstructed chroma value to RGB video format, and outputs the video for display).

Turning to claims 7 and 15, Misra teaches all of the limitations of claims 1 and 9, respectively, as discussed above. Misra further teaches:
wherein coding comprises encoding (e.g. par. 61: describing that the coding includes encoding).

Regarding claims 8 and 16, Misra teaches all of the limitations of claims 1 and 7, and claims 9 and 15, respectively, as discussed above. Misra further teaches:
wherein the method further comprises using the modified chroma value in an inter prediction process to encode a subsequent block of the video data (e.g. Fig. 6, element 214, Fig. 7, and pars. 59 – 61: depicting and describing that the modified reconstructed block including the modified chroma value is output from the in-loop filter processing [element 216] and input to the inter prediction unit to encode a subsequent block of video data).

Turning to claim 17, Misra teaches all of the limitations of claim 9, as discussed above. Misra further teaches:
wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box (e.g. Fig. 5 and par. 50: depicting and describing that the source and destination devices include set top boxes, digital video recorders, desktop/laptop/tablet computers, and mobile devices).

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700.  The examiner can normally be reached on M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487   

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487